Third District Court of Appeal
                              State of Florida

                       Opinion filed August 18, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D20-1918
                      Lower Tribunal No. 20-15656
                         ________________

                          Christian Lacayo,
                                 Appellant,

                                    vs.

    Versailles Gardens I Condominium Association, Inc.,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Cornish Hernandez Gonzalez, PLLC, and Igor Hernandez; MAC
Legal, P.A., and Michael A. Citron (Hollywood), for appellant.

     Weinberg Wheeler Hudgins Gunn & Dial, LLC, Lawrence E.
Burkhalter and Theodore J. O’Brien, for appellee.


Before GORDO, LOBREE and BOKOR, JJ.

     GORDO, J.
     Christian Lacayo appeals the trial court’s order dismissing his case

with prejudice. We have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A).

The trial court dismissed Lacayo’s lawsuit as it determined that Miami-

Dade County Ordinance 30-479 (the “Ordinance”) was inapplicable to this

suit because it was brought against the property owner, Versailles Gardens

I Condominium Association, Inc. Lacayo argues the plain language of the

Ordinance clearly imposes liability on “[a]ny person who improperly causes

a vehicle to be immobilized,” not just “a person providing immobilization

services.” We agree, reverse and remand.

              FACTUAL AND PROCEDURAL BACKGROUND

     Lacayo had his car immobilized by Dade Booting, LLC, while parked

in Versailles Gardens’ complex. Upon discovering this, Lacayo paid Dade

Booting to have the boot removed from his vehicle.

     Lacayo then filed suit against Versailles Gardens1 pursuant to the

Ordinance.2    The Ordinance is titled “Requirements for immobilizing

vehicles without prior consent of vehicle owner or duly authorized driver of

vehicle.” It provides, in relevant part, that “[a]ny person who improperly


1
  Lacayo chose not to name Dade Booting as a defendant.
2
  Although Lacayo’s complaint was a class action, the issues pertaining to
class certification were not argued to the trial court and are not subject to
consideration at this time. We therefore express no opinion with regard to
class certification.

                                     2
causes a vehicle to be immobilized shall be liable to the vehicle owner or

his authorized representative for the cost of the services provided, any

damages results [sic] from the immobilization, and the immobilization and

attorney’s fees.” Miami-Dade Cty. Ord. § 30-479(14).

     Lacayo’s complaint alleged that Versailles Gardens had illegally

caused his vehicle to be immobilized. Dade Booting, he stated, was acting

as Versailles Gardens’ agent at the time of the immobilization.          The

complaint alleges immobilization was unlawful because Versailles Gardens

did not have the proper signage to put vehicle owners on notice.

     In lieu of answering the complaint, Versailles Gardens filed a motion

for judgment on the pleadings or, in the alternative, a motion to dismiss

Lacayo’s complaint. The motion argued that the proper party from which

recovery could be sought was Dade Booting, not Versailles Gardens. It

further argued that the plain text of the ordinance did not create a cause of

action against the property owner, but rather only against the company

providing immobilization services.

     The trial court held a hearing on the motion and granted judgment on

the pleadings, finding the Ordinance inapplicable. The trial court afforded

Lacayo an opportunity to amend the complaint based on its ruling, but




                                     3
Lacayo declined to do so. As a result, the trial court dismissed the lawsuit

with prejudice.

                             LEGAL ANALYSIS

      “[T]he standard of appellate review with respect to the interpretation

of a charter or ordinance is de novo.” Martinez v. Hernandez, 227 So. 3d

1257, 1259 (Fla. 3d DCA 2017) (citation omitted).        “As a general rule,

statutory interpretation begins with the plain meaning of the statute.” Fla.

Birth-Related Neurological Injury Compensation Ass’n v. Dep’t of Admin.

Hearings, 29 So. 3d 992, 997 (Fla. 2010) (citation omitted). “When the

language of the statute is clear and unambiguous and conveys a clear and

definite meaning, there is no occasion for resorting to the rules of statutory

interpretation and construction; the statute must be given its plain and

obvious meaning.” A.R. Douglass, Inc. v. McRainey, 137 So. 157, 159

(Fla. 1931) (citation omitted).

      The plain language of the Ordinance is not ambiguous as to who may

be held liable for unlawful immobilizations. Indeed, the Ordinance plainly

states that “[a]ny person who improperly causes a vehicle to be

immobilized shall be liable to the vehicle owner.” Miami-Dade Cty. Ord.

§ 30-479(14) (emphasis added).            Elsewhere in the Ordinance, the

Commissioners specifically refer to “a person providing immobilization



                                      4
services.”    Thus, if they intended to impose liability upon the “person

providing immobilization services,” they would have stated as much.

Instead, they impose liability more generally on “[a]ny person who

improperly causes a vehicle to be immobilized.” Based on the allegations

in Lacayo’s complaint, that would include Versailles Gardens in this case.

      Versailles Gardens argues that the prefatory clause of the

Ordinance 3 should control interpretation of the remainder of the

Ordinance’s    text   because   the   reference   to   “a   person   providing

immobilization services” in that clause is more general than the later

provision imposing liability on “any person who improperly causes a vehicle

to be immobilized.” Because the plain language of the ordinance is clear

and unambiguous, however, we do not resort to the cannons of statutory

construction, such as this one. See Westphal v. City of St. Petersburg, 194

So. 3d 311, 314 (Fla. 2016) (stating that where a statute is “plainly written,”

it “does not permit this Court to resort to rules of statutory construction”

(citation omitted)); Daniels v. Fla. Dep’t of Health, 898 So. 2d 61, 64 (Fla.


3
  The prefatory clause states, “It is unlawful for a person providing
immobilization services to immobilize a vehicle owned by another person
which is parked on private property without permission or authority of the
owner or duly authorized driver of that vehicle, unless the following
requirements are satisfied: . . .” Miami-Dade Cty. Ord. § 30-479. The
Ordinance goes on to list several requirements for signage, fees, and
immobilization procedures.

                                      5
2005) (“When the statute is clear and unambiguous, courts will not look

behind the statute’s plain language for legislative intent or resort to rules of

statutory construction to ascertain intent.” (citation omitted)); Rivera v.

State Farm Mut. Auto. Ins. Co., 317 So. 3d 197, 202 (Fla. 3d DCA 2021)

(same (quoting Borden v. E.-European Ins. Co., 921 So. 2d 587, 595 (Fla.

2006))); Fla. Retail Fed’n, Inc. v. City of Coral Gables, 282 So. 3d 889, 895

(Fla. 3d DCA 2019) (“There is no need to resort to rules of statutory

construction because the statutory text is clear.” (citations omitted)).

      Reversed and remanded.




                                       6